TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00035-CV



                  Westside Community Development Corporation, Appellant

                                                  v.

                          Fayette County Appraisal District, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
      NO. 2011V-004, HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Westside Community Development Corporation and appellee

Fayette County Appraisal District have filed a joint motion to dismiss this appeal, indicating that the

parties have settled the underlying dispute. They further request that we dismiss the appeal and order

that each party bear its own costs of appeal. We grant the parties’ motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Joint Motion

Filed: June 28, 2013